Name: Commission Regulation (EEC) No 986/80 of 22 April 1980 re-etablishing the levying of customs duties on fabrics and other articles of asbestos, falling within subheadings 68.13 B II and III and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 80 Official Journal of the European Communities No L 106/23 COMMISSION REGULATION (EEC) No 986/80 of 22 April 1980 re-establishing the levying of customs duties on fabric and other articles of asbestos, falling within subheadings 68.13 B II and III and originating in South Korea, to which the preferential tariff arrangements set out in Council Regula ­ tion (EEC) No 2789/79 apply countries or territories  with the exception of those listed in Annex C to the same Regulation  once the relevant Community amount has been reached ; Whereas, in respect of fabric and other articles of asbestos, falling within subheadings 68.13 B II and III , the ceiling, calculated as indicated above, should be 2 082 000 European units of account, and therefore the maximum amount is 832 800 European units of account ; whereas, on 16 April 1980, the amounts of imports into the Community of fabric and other articles, of asbestos, falling within subheadings 68.13 B II and III , and originating in South Korea, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 27 April 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Community and originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ( ¢), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that the customs duties may, for each cate ­ gory of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products, the value of the ceilings for which is given in Annex A to the Regulation in question  to the sum arrived at by adding together the value of the products in question imported cif into the Commu ­ nity in 1977 and coming from countries and territo ­ ries covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements esta ­ blished by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from countries and territories already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115% of the preferential ceiling opened for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amoount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A to that Regulation ; whereas, for these products, this reduced percentage will be 40 % ; Whereas Article 2 (2) and (3) of . that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said CCT heading No Description 68.13 Fabricated asbestos and articles thereof (for example, asbestos board, thread and fabric ; asbestos clothing, asbestos jointing), rein ­ forced or not, other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis \ of asbestos and magnesium carbonate, and articles of such mixtures : l B. Articles of asbestos : II . Fabric III . Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.( i ) OJ No L 328, 24 . 12 . 1979, p. 25 . No L 106/24 Official Journal of the European Communities 24. 4. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1980 . For the Commission Etienne DAVIGNON Member of the Commission